Citation Nr: 1739966	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a back condition from August 26, 2010 to December 29, 2014 and from March 1, 2015; and in excess of 20 percent from December 8, 2015.

2. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity (sciatic nerve) from June 26, 2010; in excess of 20 percent from November 26, 2014; and in excess of 10 percent from December 8, 2015.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to an effective date prior to August 26, 2010 for a back condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1997.

This appeal arose to the Board of Veterans Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in June 2017.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Board has determined the Veteran suffered from forward flexion of the thoracolumbar spine limited to less than 60 degrees but greater than 30 degrees for the entire period of appeal

2. Resolving all doubt in the Veteran's favor, the Board has determined the Veteran suffered from moderate radiculopathy of the left lower extremity. 

3. Resolving all doubt in the Veteran's favor, the Board has determined the Veteran fulfilled the criteria for service connection for a back condition as of May 9, 1997.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a rating of 20 percent for a lower back condition are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5237, 5003-5242.

2. The criteria for a rating of 20 percent for left lower extremity radiculopathy have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 8520.

3. The criteria are met for an effective date of May 9, 1997, for the award of a 20 percent rating for a lower back condition. 38 U.S.C.A. §§ 5107, 5110.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a 20 percent rating throughout the period on appeal for his back condition and left lower extremity radiculopathy. He also contends that he is entitled to an earlier effective date for the award of service connection for his back condition.  For the following reasons, the Board agrees.

Pertinent Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's lumbar spine disability has not significantly changed, and a uniform evaluation is warranted.

The Veteran's back condition is rated under Diagnostic Code 5242.  That Diagnostic Code directs VA to rate the disability on the basis of limitation of motion.

Under the General Rating Formula governing limitation of motion of the spine, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Additionally, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Alternatively, Diagnostic Code 5243 provides evaluations for intervertebral disc syndrome (IVDS) based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran's left lower extremity radiculopathy is rated under Diagnostic Code 8520. A 20 percent rating is warranted for moderate, incomplete paralysis; a 40 percent rating is warranted for moderately severe, incomplete paralysis; a 60 percent rating is warranted for incomplete severe paralysis, with marked muscular atrophy; an 80 percent rating is warranted for complete paralysis in which the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

Except as otherwise provided, the effective date of an evaluation and award of pension or compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof".  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  However, the provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date on the day following separation from active service if a claim is received within one year from separation from service.

The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005).  Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary." Warfield v. Gober, 10 Vet. App. 483, 486 (1997). In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law. See Crain v. Principi, 17 Vet. App. 182, 188 (2003). 

Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery. See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to '244 Allen St., East Montevallo, AL 35115' when the claimant's correct address was '244 Island St. East, Montevallo, AL 35115').  

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).

Facts and Analysis

A review of the evidence reveals the following:

In March 1996, during his period of active duty, the Veteran underwent an MRI because he had suffered from lower back pain for the entire previous year; the imaging revealed that the Veteran suffered from disk herniation. On May 8, 1997, the Veteran was medically discharged from service due to this back condition. Later in May 1997, the Veteran applied for service connection for his back condition.

A July 1997 general Compensation and Pension (C&P) examination revealed the Veteran still suffered from disc herniation with displacement of the back nerves and sciatica. The VA informed the Veteran in July 1997 that his claim for service connection for a back condition was denied; the letter was sent to an address in Asseria, Kansas. In October 1997, the Veteran informed the VA of his new address in Fairview Park, Ohio and submitted more evidence concerning his back condition.

In a February 1998 rating decision, the RO again denied the claim for a back condition.  A March 1998 letter in the Veteran's file states that the RO denied his claim for a back condition again because it was "not well grounded". The Veteran contends that he never received this notification.

In August 2010, the Veteran submitted an application to reopen his claim for a back condition, seeking an effective date dating back to his original claim. In September 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with herniated nucleus pulposus. The Veteran's forward flexion ended at 70 degrees; his painful motion began at zero degrees; his back extension ended at 20 degrees, and objective evidence of painful motion at zero degrees. The Veteran's right lateral flexion measured 20 degrees, with objective evidence of painful motion at zero degrees. The Veteran's left lateral flexion measured 20 degrees with evidence of painful motion at zero degrees. The Veteran's right lateral rotation measured 20 degrees, with evidence of painful motion at zero degrees. His left lateral rotation measured 20 degrees with evidence of painful motion at zero degrees. After repetitive use testing, the Veteran's range of motion measured 20 degrees in all directions.

The Veteran experienced additional functional loss of excess fatigability and pain on movement. The Veteran did not suffer from guarding or muscle spasms or abnormal gait or scoliosis. While the Veteran suffered from intervertebral disc syndrome, he did not suffer any incapacitating episodes.

Concerning his radiculopathy, the Veteran suffered from moderate paresthesia and/or dysesthesias and numbing of his left lower extremities.

In July 2013, the Veteran submitted a Form 9, requesting a 20 percent rating for his back condition and a 20 percent rating for radiculopathy.

In December 2015, the Veteran underwent an additional C&P examination for his back and radiculopathy. The Veteran's forward flexion measured 0 to 60 degrees; extension measured 0 to 10 degrees; right lateral flexion measured 0 to 20 degrees; left lateral flexion measured 0 to 20 degrees; right lateral rotation measured 0 to 20 degrees and left lateral rotation measured 0 to 20 degrees. Repetitive use testing revealed no further range of motion loss. The Veteran did not suffer from guarding or muscle spasms of the thoracolumbar spine or any other back disabilities or ankylosis of the spine. The Veteran suffered from intervertebral disc syndrome but did not suffer from incapacitating episodes.

Concerning his radiculopathy of the left lower extremities, the Veteran suffered from mild intermittent dull pain; mild paresthesias and/or dysesthesias; and mild numbness.

In July 2017, the Veteran explained to the undersigned VLJ that he had suffered from his back condition since his time in service, which is why he applied for service connection following his medical discharge, in May 1997. The Veteran explained that he had moved a number of times in 1997 and 1998, and he never received the formal rating decision notifying him that the VA denied his claim for back condition and explaining his appeal rights. He also testified that his marriage was falling apart at the time, so it was possible that his former wife's family had not given him the mail. Had he received the notification, the Veteran explained, he would have appealed the denial. The Veteran also stated that he believed he was entitled to a 20 percent rating for both his back condition and radiculopathy throughout the entire period on appeal.

Applying the law to the facts of the case, the Board agrees with the Veteran's contentions that he is entitled to an earlier effective date for his back condition and that he deserves a 20 percent rating for both his back condition and radiculopathy of the left lower extremity throughout the period on appeal.

Concerning the Veteran's back condition, the Veteran explained at the hearing that the December 2015 examination-in which his forward flexion measured 60 degrees-more nearly approximated his disability throughout the period on appeal, and the Veteran's medical records support that assertion. Nothing in the Veteran's medical records demonstrates that the Veteran is entitled to a rating higher than 20 percent, and the Veteran himself stated he believed himself eligible for a 20 percent rating. Accordingly, the Veteran fulfills the criteria for a 20 percent rating throughout the period on appeal.

Concerning the Veteran's radiculopathy, the Veteran explained at the hearing that he believes he deserves a 20 percent rating throughout the period on appeal, and the Veteran's medical records support that assertion. The December 2015 and September 2011 examinations demonstrate that he suffers from moderate radiculopathy. Accordingly, the Veteran fulfills the criteria for a 20 percent rating throughout the period on appeal.

Concerning the Veteran's claim for an earlier effective date for his back condition, the Veteran explained at the hearing that he believes his effective date should date to his original claim because he never received the notification denying his original claim. Generally speaking, the VA enjoys a presumption of regularity, meaning that veterans are presumed to receive notifications when their claim is denied. In this case, however, the Veteran has persuasively argued that he never received the notification. In this regard, the Board emphasizes that the Veteran clearly injured his back in service, receiving a medical discharge for that specific injury, and the denial of his claim in 1997 and 1998 reflected a gross misapplication of the facts. In light of the specific facts of this case, including the Veteran's contentions and testimony, the Board finds that there is clear and convincing evidence to rebut the VA's presumption of regularity. The Board finds that the Veteran's original claim, submitted in May 1997, was still pending when the Veteran submitted an additional claim in 2010, as he never received notice of the February 1998 rating decision. Thus, the date of service connection goes back to the Veteran's original claim submitted in May 1997. The Veteran therefore fulfills the criteria for an earlier effective date as of the day after his separation from active duty. 


ORDER

A rating of 20 percent is granted for a back condition under Diagnostic Code 5242.

A rating of 20 percent is granted for left lower extremity radiculopathy under Diagnostic Code 8520.

An effective date of May 9, 1997, for the award of service connection for a back condition is granted.


REMAND

The Veteran believes he is entitled to service connection for a bilateral hearing condition. At the Veteran's most recent C&P examination, six years ago, the examiner determined the Veteran's hearing loss was not severe enough for VA disability purposes, but that the hearing loss was connected to service. The Veteran believes his hearing has worsened in the intervening years, and he requested an up-to-date examination. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). Thus, the Board finds a remand necessary before adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination with an appropriate VA examiner in which the examiner determines the severity of the Veteran's current hearing loss.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


